                                                             Case 2:19-cv-00548-KJM-DB Document 14 Filed 05/28/19 Page 1 of 2


                                                 1   Michael E. Smith, SBN 95927
                                                     Wiley R. Driskill, SBN 253913
                                                 2   LOZANO SMITH
                                                     7404 N. Spalding Avenue
                                                 3   Fresno, CA 93720-3370
                                                     Telephone: (559) 431-5600
                                                 4   Facsimile: (559) 261-9366
                                                     Email: wdriskill@lozanosmith.com
                                                 5

                                                 6   Attorneys for Defendants San Luis Coastal Unified School District;
                                                     Eric Prater
                                                 7

                                                 8                                      UNITED STATES DISTRICT COURT

                                                 9                                    EASTERN DISTRICT OF CALIFORNIA
                                                10

                                                11   KRISTINE KURK, individual; and SUSAN                      Case No.: 2:19-cv-00548-KJM-DB
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                     SHROLL, individual;
      Tel 559-431-5600 Fax 559-261-9366




                                                12                                                             STIPULATION FOR EXTENSION OF TIME
                                                                     Plaintiffs,                               FOR DEFENDANTS SAN LUIS COASTAL
                                                13                                                             UNIFIED SCHOOL DISTRICT AND ERIC
               LOZANO SMITH




                                                             v.                                                PRATER TO FILE RESPONSIVE
                                                14                                                             PLEADING__________
                                                     LOS RIOS CLASSIFIED EMPLOYEES
                                                15   ASSOCIATION; SERVICE EMPLOYEES
                                                     INTERNATIONAL UNION LOCAL 620; LOS
                                                16   RIOS COMMUNITY COLLEGE DISTRICT;
                                                     SAN LUIS COASTAL UNIFIED SCHOOL
                                                17   DISTRICT; JOHN KNIGHT, in his official
                                                     capacity as President of the Board of Trustees of
                                                18   the Los Rios Community College District; ERIC
                                                     PRATER in his official capacity as Superintendent
                                                19   of the San Luis Coastal Unified School District;
                                                     and XAVIER BECERRA in his official capacity
                                                20   as Attorney General of California,
                                                21                   Defendants.

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                     ____________________________________________________________________________________________________
                                                                                                       1
                                                     STIPULATION FOR EXTENSION OF TIME                      Kurk, et al. v. Los Rios Classified Employees Assn, et al.
                                                     TO FILE RESPONSIVE PLEADING                                                             2:19-cv-00548-KJM-DB
                                                              Case 2:19-cv-00548-KJM-DB Document 14 Filed 05/28/19 Page 2 of 2


                                                 1                                                   STIPULATION
                                                 2            Pursuant to Civil Local Rule 144, and Federal Rule of Civil Procedure 6, Plaintiffs KRISTINE

                                                 3   KURK and SUSAN SHROLL (“Plaintiffs”) and Defendants SAN LUIS COASTAL UNIFIED

                                                 4   SCHOOL DISTRICT and ERIC PRATER (“Defendants”) hereby stipulate as follows:

                                                 5             1.      Plaintiffs filed their Complaint in the above-entitled matter on March 28, 2019, and

                                                 6   Defendants returned their Waivers of Service of Summons on May 6 and May 10, 2019.
                                                 7
                                                               2.      Defendants’ response to the Complaint is currently due on May 28, 2019.
                                                 8
                                                               3.      The parties have begun efforts to resolve this matter and so have mutually agreed that
                                                 9
                                                     Defendants may have a thirty (30) day extension of time within which to file and serve a response to the
                                                10

                                                11   Complaint.
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                               Based on the foregoing, Defendants’ deadline to answer or otherwise respond to the Complaint is
      Tel 559-431-5600 Fax 559-261-9366




                                                12

                                                13   now June 27, 2019.
               LOZANO SMITH




                                                14

                                                15                     IT IS SO STIPULATED.

                                                16   Dated: May 28, 2019                               /s/ Mariah Gondeiro

                                                17                                                    Mariah Gondeiro
                                                                                                      Karin Sweigart
                                                18                                                    FREEDOM FOUNDATION
                                                19
                                                                                                      Attorneys for Plaintiffs
                                                20                                                    KRISTINE KURK and SUSAN SHROLL

                                                21
                                                     Dated: May 28, 2019                               /s/ Wiley R. Driskill
                                                22
                                                                                                      Wiley R. Driskill
                                                23                                                    LOZANO SMITH

                                                24                                                    Attorneys for Defendants SAN LUIS COASTAL UNIFIED
                                                                                                      SCHOOL DISTRICT and ERIC PRATER
                                                25

                                                26
                                                     J:\wdocs\00840\064\PLD\00655401.DOC
                                                27

                                                28
                                                     ____________________________________________________________________________________________________
                                                                                                       2
                                                     STIPULATION FOR EXTENSION OF TIME                      Kurk, et al. v. Los Rios Classified Employees Assn, et al.
                                                     TO FILE RESPONSIVE PLEADING                                                             2:19-cv-00548-KJM-DB
